El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
La única cuestión que ha sido presentada en esta apela-ción es la que se refiere a la suficiencia de la acusación con arreglo a la ley. Alega el apelante que la acusación es defec-tuosa porque tratándose de establecer en ella la comisión de un delito de asesinato, no se expresa en la misma que la cosa o ser a quien se dió muerte fuera un ser humano.
El código exige que se exprese que el ser a quien se dió muerte sea un ser humano, y que ésta es una alegación esen-cial resulta claro del caso de El Pueblo v. Lee Look, 137 Cal., 590, que ha sido citado por el Fiscal. La corte, sin embargo, continúa expresando en dicho caso, que con esto no se quiere significar que haya de resolverse que una acusación por el *815delito de asesinato no puede ser suficiente sin que se alegue de modo expreso en la misma, que la muerte se produjo en un sér humano, aunque aparentemente no había bastante motivo para hacer caso omiso de aquella parte comprendida <en la definición del estatuto; que pudiera haber algún otro relato en la acusación del que necesariamente se dedujera que la muerte se había causado en un sér humano, en cuyo caso sería suficiente con hacer referencia al interfecto con. un nombre que pudiera considerarse como el correspondiente a una persona, sin que fuera necesario hacer alguna otra ale-gación expresa, de que el interfecto era un sér humano; que en un caso, por ejemplo, en que se imputara al acusado la ■comisión de un delito de asesinato, o en el cual, como ocurre ordinariamente, se alega que el acusado “dió muerte y ase-sinó,” puede deducirse razonablemente que la muerte se pro-dujo en un ser humano, porque para que se cometa el delito de asesinato debe ocurrir la muerte de dicho sér. En el caso de Lee Look se alegó que la acusación que se presentó era un modelo de brevedad, si bien la acusación en ese caso sim-plemente imputaba al acusado haber cometido un delito grave (felony), y dado muerte con malicia premeditada a Lee Wing, no pudiendo establecerse de modo cierto si Lee Wing era un sér humano, un perro, o un caballo. La corte, no obstante, sugirió entre otras cosas que hubiera sido mejor haber usado en la acusación la palabra “asesinato” (murder), en vez de “delito grave” (felony).
En el caso sometido a nuestra consideración la acusación es como sigue:
“El Fiscal formula acusación contra Arturo Cebuldán, por un delito de asesinato en primer grado (felony), cometido de la manera siguiente:
“El citado Arturo Cebuldán, en la ciudad de Mayagüez, P. R.., que forma parte de este Distrito Judicial, allá por el día 27 de abril de 1911, allí y entonces ilegal y voluntariamente, con malicia pre-meditada y propósito firme y deliberado y demostrando tener un • corazón maligno y pervertido, dió muerte a José Reyes Luciano acó-*816metiéndole y agrediéndole con un instrumento contundente e infi-riéndole tres heridas en el cráneo que le causaron la muerte allí y entonces. ”
Resulta, por consiguiente, que- se notificó al acusado que se le acusaba de un delito de asesinato. También se le noti-ficó que el nombre del sér asesinado era José Reyes Luciano, el cual es de presumirse que sea el nombre de un sér humano y que sería sumamente improbable que fuere el de un caballo u otro animal. Además, el uso de las palabras “ acometién-dole y agrediéndole” proporciona un elemento adicional para suponer que el sér a quien se dió muerte era una persona, pues el delito de acometimiento y agresión no surge de un caso en que ocurra una agresión criminal contra un animal. Creemos que es una práctica mucho mejor el expresar clara-mente en la acusación que la muerte o asesinato se cometió en un sér humano, pero atendiendo a todas las circunstancias de este caso, resulta que el acusado fué debidamente infor-mado del hecho de que José Reyes Luciano era un sér humano, debiendo, por lo tanto, confirmarse la sentencia condenatoria.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.